Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                  DETAILED ACTION
1.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 21, 2022 has been entered.
                                                 Status of the Application
2.  Claims 1-5, 7, 16-18, 20, 25-26, 30-32, 38, 42, 50 and 74 are pending under examination. New claims 75-76 are added. The Applicant’s arguments have been considered and found persuasive in-part for the following reasons.
Response to arguments:
3. With reference to the objection to trademarks in the specification, the Applicant’s arguments and the amendment have been considered and found persuasive in-part. The objection has been maintained because the amendment did not address some of the trademarks such as BODIPY, LIZ, VIC, NED, PET, SYBR, PicoGreen, phycoerythrin, RiboGreen.
4. The rejection of claims under 35 USC 102(a)(1) as being anticipated by Weitz et al. has been withdrawn in view of persuasive arguments drawn to the limitation ‘in the absence of a microfluidic channel.
5. The rejection of claims under 35 USC 102(a)(1) as being anticipated by Agresti et al. has been withdrawn in view of persuasive arguments drawn to the limitation ‘in the absence of a microfluidic channel.
                                              Objection to the Specification
6. The disclosure is objected to because of the following informalities:
The use of the terms (BODIPY, LIZ, VIC, NED, PET, SYBR, phycoerythrin, PicoGreen, RiboGreen), which is a trade name or a mark used in commerce, has been noted in this application (para 0023, 00132). The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.  Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.  The fluorophore trademarks are not followed by their generic names. Appropriate correction is required.
Claim Rejections - 35 USC § 102
7.    The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


     Claims 1-5, 7, 16-18, 20, 25-26, 30-32, 38, 42, 50 and 74-76 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamminen et al. (Frontiers in Microbiology, Vol. 6, article 195, page 1-10, 2015).
  Tamminen et al. teach a method of claim 1-2, 4, 50, for generating a monodisperse
emulsion for single cell analysis, the method comprising: combining a plurality of monodisperse template particles (polyacrylamide and agarose particles) with a first fluid to provide a first mixture, wherein the first fluid comprises a plurality of target particles (biological particles) (paragraphs 1-3 under ‘materials and methods’ section on page 3, Fig. 1 on page 2);
  combining the first mixture with a second fluid (oil) in the absence of a microfluidic channel to provide a second mixture, wherein the second fluid is immiscible with the first fluid (paragraphs 1-3 under ‘materials and methods’ section on page 3, Fig. 1 on page 2); and 
  shearing (breaking) the second mixture in the absence of a microfluidic channel such that a plurality of the monodisperse template particles are encapsulated in a plurality of monodisperse droplets in the second fluid, thereby providing a plurality of monodisperse droplets comprising the first fluid, one of the monodisperse template particles, and one of the plurality of target particles (paragraphs 1-3 under ‘materials and methods’ section on page 3, Fig. 1 on page 2).
   With reference to claim 3, 16, Tamminen et al. teach that the method comprises removing excess first fluid from the first mixture after causing the portion of the first fluid to be absorbed by the monodisperse template particles by filtration or centrifugation (paragraphs 1, 3 under ‘materials and methods’ section on page 3, Fig. 1 on page 2).
   With reference to claim 5, Tamminen et al. teach that the monodisperse template particles comprise a hydrogel selected from agarose, a polyacrylamide (PAA), and combinations thereof (paragraphs 1-3 under ‘materials and methods’ section on page 3, Fig. 1 on page 2).
  With reference to claim 7, Tamminen et al. teach that the first fluid is an aqueous phase fluid and the second fluid comprises an oil (paragraphs 1-3 under ‘materials and methods’ section on page 3, Fig. 1 on page 2).
   With reference to claim 17, Timminen et al. teach that the monodisperse droplets have an average diameter and one or more droplets do not comprise one of the monodisperse more template particles have an average diameter smaller than the average diameter of the monodisperse template particles (paragrap1-2 under ‘results’ section). 
   With reference to claim 18, Tamminen et al. teach that the shearing comprises shaking (breaking or disrupting) the second mixture with a homogenizer (stirrer) (paragraphs 1 under ‘materials and methods’ section on page 3, Fig. 1 on page 2).
   With reference to claims 20, 25, 32, 38, 42, Tamminen et al. teach that the target particles comprise DNA particles, or cells and majority of monodisperse droplets do not
comprise more than one cell and the first fluid comprises nucleic acid synthesis
reagents and subjecting the monodisperse droplets containing target particle to nucleic
acid synthesis conditions comprising PCR or nucleic acid synthesis or sequencing and
detecting the synthesis or PCR product (paragraphs 1-6 under ‘materials and methods’ section on page 3-5 and paragraphs 1-2 under ‘Results’ section on page 5, Fig. 3-4 on page 4-5).
   With reference to claim 26, Tamminen et al. teach that the method further comprises
incorporating cell lysis reagents into the monodisperse droplets (paragraphs 1-2 under ‘materials and methods’ section on page 3, Fig. 1 on page 2).
   With reference to claims 30-31, Tamminen et al. teach that the method further comprises sorting monodispersed droplets by FACS (paragraph under ‘flow cytometry and microscopy’ section on page 5).
    Timminen et al. teach a method of claim 74, for generating a monodisperse emulsion for single cell analysis, the method comprising:
combining a plurality of monodisperse template particles with a first fluid to provide a
first mixture, wherein the first fluid comprises a plurality of target particles (paragraph 1 under ‘materials and methods’ section on page 3, Fig. 1 on page 2);
combining the first mixture with a second fluid (oil) to provide a second mixture, wherein the second fluid is immiscible with the first fluid (paragraph 1 under ‘materials and methods’ section on page 3, Fig. 1 on page 2);
  and shearing the second mixture such that a plurality of the monodisperse template
particles are encapsulated in a plurality of monodisperse droplets in the second fluid,
(paragraphs 1 under ‘materials and methods’ section on page 3, Fig. 1 on page 2);
combining a third fluid with the second mixture, shearing the second mixture to produce
third mixture, wherein the third fluid is immiscible with the second fluid (paragraphs 3 under ‘materials and methods’ section on page 3, Fig. 1 on page 2); and 
shearing the third mixture to encapsulate the monodisperse template particles in droplets in the third fluid, thereby providing a plurality of monodisperse droplets comprising the first fluid, the second fluid, one of the monodisperse template particles, and one of the plurality of target particles (paragraphs 1-4 under ‘materials and methods’ section on page 3, Fig. 1 on page 2). 
    With reference to claims 75-76, Tamminen et al. teach that the second fluid or the first fluid comprises a surfactant (paragraph 1 under ‘materials and methods’ section on page 3). For all the above the claims are anticipated.
                                                       Conclusion
           No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637